DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 4/23/21 are acknowledged. Any previous rejection or objection not addressed below is withdrawn based on applicants’ amendments and arguments.
	Previously, Group 1 and the species of SEQ ID NO: 15 were elected. The elected species of SEQ ID NO:15 does not include a linked segment of SEQ ID NO:16 as recited in claim 28 and the elected species is not conjugated to an agent as in claim 61. Thus, claims 28 and 61 are drawn to non-elected species. A peptide comprising the amino acid sequence of SEQ ID NO:15 was found to be free of the prior art. Bishop et al. (US 2014/0128313 as cited with IDS 12/11/19) teach peptides (Table 3), but there is no adequate teaching, suggestion or motivation to modify the peptides at least at 5 positions to arrive at instant SEQ ID NO: 15. In accord with MPEP 803.02 III the search was extended to the extent necessary to determine patentability (see rejections set forth below).
Claims 1-2, 4-14, 16-27, 29-30, 33, 35-37, 39-47, 49-50, 52, 54, 57-58 and 63 have been cancelled.
Claims 31, 38, 48, 51, 53, 55-56, 59-60, 62 and 64-66 are drawn to non-elected groups.
s 28 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/20.
Claims 31, 38, 48, 51, 53, 55-56, 59-60, 62 and 64-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/20.
	Claims 3, 15, 32 and 34 are being examined.
 
Priority
This application claims benefit of 62/778,964 12/13/2018.

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
The rejection below is a new rejection necessitated by amendment. The previous rejection was focused on SEQ ID NO:11 with a substitution which has been deleted from the claims. The instant rejection focuses on SEQ ID NO: 13 with a substitution.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 32 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of a protein or a fragment of a protein combined with another naturally occurring component as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
Blast search results for SEQ ID NO:13 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 6/30/21, 16 pages) shows that instant SEQ ID NO:13 corresponds to a natural protein (which comprises KRWKKWKKKWK) (pages 6-7) which corresponds to a single substitution at position 7 of instant SEQ ID NO:13 (pages 4-5) and thus reads on claim 3.
In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of naturally occurring proteins (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 32 recites a composition and claim 34 recites an article of manufacture which is described as including a mouthwash (section 0218 of the PGpub). The compositions of claim 32 and 34 can correspond to the peptide in water which itself is naturally occurring. Thus claims 32 and 34 can correspond to a combination of naturally occurring components. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
In relation to claim 15, such claim is not included in the instant rejection since all of the sequences recited in claim 15 require structural modifications as compared to the closest natural counterpart.
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, 

Response to Arguments - 101
Applicant’s arguments with respect to the previous 101 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous rejection was focused on SEQ ID NO:11 with a substitution which has been deleted from the claims. The instant rejection focuses on SEQ ID NO: 13 with a substitution.

Claim Rejections - 35 USC § 102
	The rejection below is a new rejection necessitated by amendment. The previous 102 rejections focused on SEQ ID NO: 5 and SEQ ID NO:10 which have been deleted from the instant claims. The instant rejection focuses on SEQ ID NO: 14 with a single substitution.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (US 2015/0050351).
Gonzalez teach SEQ ID NO: 150 which comprises KRWKKWWRKWK (see sequence listing page 61 beginning at residue 2). 
In relation to claim 3, SEQ ID NO: 150 of Gonzalez comprises instant SEQ ID NO:14 with a substitution at the 8th position of SEQ ID NO: 14.

Response to Arguments - 102
Applicant’s arguments with respect to the previous 102 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous 102 rejections focused on SEQ ID NO: 5 and SEQ ID NO:10 which have been deleted from the instant claims. The instant rejection focuses on SEQ ID NO: 14 with a single substitution.

Claim Rejections - 35 USC § 103
The rejection below is a new rejection necessitated by amendment. The previous 103 rejections focused on SEQ ID NO:10 which has been deleted from the instant claims. The instant rejection focuses on SEQ ID NO: 14 with a single substitution.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 2015/0050351).
Gonzalez teach SEQ ID NO: 150 which comprises KRWKKWWRKWK (see sequence listing page 61 beginning at residue 2). 
Gonzalez does not make the peptide in a composition in a specific example.
Gonzalez teach functions of the peptides (section 0033) and suggest that the peptides be synthesized (section 0034). Gonzalez teach formulations including a pharmaceutical composition (sections 0032, 0048 and 0228).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Gonzalez based on the specific suggestions of Gonzalez. Since Gonzalez teach a finite number of peptides (section 0033) and teach specific properties of the peptide (section 0033) one would have been motivated to make and use the peptide as suggested. Gonzalez suggest that the peptides be synthesized (section 0034). Gonzalez teach formulations 
In relation to claim 3, SEQ ID NO: 150 of Gonzalez comprises instant SEQ ID NO:14 with a substitution at the 8th position of SEQ ID NO: 14.
In relation to claim 32, Gonzalez teach formulations including a pharmaceutical composition (sections 0032, 0048 and 0228).
In relation to claim 34, claim 34 recites an article of manufacture which is described as including a mouthwash (section 0218 of the PGpub). Gonzalez teach formulations including a pharmaceutical composition (sections 0032, 0048 and 0228). Further, Gonzalez recognize the use of an inhaler (section 0237).

Response to Arguments - 103
Applicant’s arguments with respect to the previous 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous 103 rejections focused on SEQ ID NO:10 which has been deleted from the instant claims. The instant rejection focuses on SEQ ID NO: 14 with a single substitution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658